UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WEST VIRGINIA HIGHLANDS                
CONSERVANCY, INCORPORATED;
NATIONAL WILDLIFE FEDERATION,
               Plaintiffs-Appellees,
                 v.                            No. 02-1695

GALE A. NORTON, Secretary of
Department of Interior,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
                Mary E. Stanley, Magistrate Judge.
                          (CA-00-293-2)

                       Argued: June 5, 2003

                      Decided: July 14, 2003

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Reversed and remanded with instructions by unpublished per curiam
opinion.


                            COUNSEL

ARGUED: Todd Sunhwae Kim, Environment & Natural Resources
Division, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Appellant. Walton Davis Morris, Jr., MORRIS LAW
OFFICE, P.C., Charlottesville, Virginia, for Appellees. ON BRIEF:
2         WEST VIRGINIA HIGHLANDS CONSERVANCY v. NORTON
Thomas L. Sansonetti, Assistant Attorney General, Kasey Warner,
United States Attorney, Michael L. Keller, Assistant United States
Attorney, Kathryn E. Kovacs, Environment & Natural Resources
Division, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C.; Thomas A. Bovard, Wayne A. Babcock, Office of the
Solicitor, DEPARTMENT OF THE INTERIOR, Washington, D.C.,
for Appellant. Charles M. Kincaid, Huntington, West Virginia; L.
Thomas Galloway, GALLOWAY & ASSOCIATES, Boulder, Colo-
rado, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Gale A. Norton, Secretary of the Interior, appeals from the district
court’s order reversing a denial of attorneys’ fees by the Board of
Land Appeals (the Board) and remanding for a determination of an
award of attorneys’ fees. Because the Board’s decision to deny attor-
neys’ fees was based on a reasonable interpretation of the regulations
and was supported by substantial evidence, we reverse the district court1
and remand with instructions to enter summary judgment for the Sec-
retary.

   In 1992, West Virginia Highlands Conservancy, Inc. and the
National Wildlife Federation (collectively, West Virginia Highlands)
filed a citizen complaint with the federal Office of Surface Mining
Reclamation and Enforcement (OSM). In its citizen complaint, West
Virginia Highlands charged that Pittston Coal Company was legally
responsible for unabated violations of the surface mining laws at five
West Virginia mine sites abandoned by two of its contractors and
    1
   Pursuant to 28 U.S.C.A. § 636(c) (West 1993), all parties consented
in writing to a decision by a United States Magistrate Judge.
          WEST VIRGINIA HIGHLANDS CONSERVANCY v. NORTON               3
requested that OSM rescind all permits granted to Pittston until the
violations were abated. The Charleston, West Virginia Field Office
(CHFO) of OSM informed West Virginia Highlands that the district
court in another proceeding had enjoined CHFO from taking the
requested enforcement action. OSM affirmed CHFO’s refusal to take
action. West Virginia Highlands filed an appeal to the Board, arguing
that OSM’s decision improperly delayed enforcement of the Surface
Mining Control and Reclamation Act (SMCRA), 30 U.S.C.A.
§§ 1201-1328 (West 1986 & Supp. 2003).

   During this time, West Virginia Highlands met with the West Vir-
ginia Department of Environmental Protection (WVDEP) in an
attempt to persuade WVDEP to take action on the issues raised in
West Virginia Highlands’ citizen complaint. WVDEP refused to
rescind Pittston’s permits, but began negotiating site reclamation with
Vandalia Resources, Inc., a Pittston subsidiary. During these negotia-
tions, the WVDEP Director consulted with West Virginia Highlands
about proposed provisions for a reclamation agreement. On December
8, 1994, WVDEP and Vandalia executed a Mitigation and Reclama-
tion Agreement (Reclamation Agreement) in which Vandalia agreed
to reclaim the abandoned sites in exchange for the State not imposing
any civil penalties in association with the abandoned sites. On Sep-
tember 15, 1995, the Board granted Pittston’s unopposed motion to
dismiss West Virginia Highlands’ appeal of its citizen complaint on
the basis that the Reclamation Agreement made the action moot.

   On November 13, 1995, West Virginia Highlands filed a petition
for attorneys’ fees expended in connection with its citizen complaint.
The Board denied the petition. The Board found that West Virginia
Highlands was not entitled to a fee award because, based on the total-
ity of the circumstances, they had not "made a substantial contribution
to a full and fair determination of the issues." (J.A. at 49.) The Board
found that "petitioners obtained no relief from OSM, nor did they
establish any error in OSM’s handling of their citizen’s complaint,"
nor did discussions between counsel for West Virginia Highlands and
the State regarding the Reclamation Agreement "establish a causal
link between petitioners’ appeal to this Board on the issue of the
proper construction of the Virginia injunction and the settlement
negotiations or the reclamation agreement." (J.A. at 49-50.) The
Board went on to find that "[t]he simple pendency of the appeal dur-
4         WEST VIRGINIA HIGHLANDS CONSERVANCY v. NORTON
ing the negotiation period does not demonstrate the requisite causal
nexus between that appeal and the reclamation agreement reached in
that unrelated proceeding to which petitioners and OSM were not par-
ties, and which neither resolved the issue of Pittston’s ownership or
control of the [abandoned] mining operations nor arose from the theo-
ries advocated by petitioners." (J.A. at 50.)

   West Virginia Highlands sought judicial review of the Board’s
decision pursuant to 30 U.S.C.A. § 1276(a)(2) (West 1986). The dis-
trict court granted summary judgment for West Virginia Highlands
and remanded for the Board to determine an appropriate fee award.
The Secretary timely noted this appeal.

   Before addressing the merits, there is a jurisdictional question that
we must address: whether the district court’s order remanding the
case to the Board is a "final decision" over which we have jurisdiction
under 28 U.S.C.A. § 1291 (West 1993). We have held that "if a dis-
trict court order remanding a case to an administrative agency will be
effectively unreviewable after a resolution of the merits, the order is
a final decision." Hanauer v. Reich, 82 F.3d 1304, 1306-07 (4th Cir.
1996). "A remand order is appealable . . . when a court determines
that an agency’s statutory or regulatory interpretation is unreasonable
or contrary to law, and remands the matter to the agency to implement
the court’s alternative interpretation." Demutiis v. United States, 291
F.3d 1373, 1377 (Fed. Cir. 2002) (internal quotation marks and cita-
tion omitted). In this case, the district court remanded to the Board for
a determination of an appropriate fee award. Section 1276 allows per-
sons aggrieved by the action of the Secretary to petition for judicial
review. 30 U.S.C.A. § 1276(a)(1). The Secretary has delegated to the
Board "the authority to exercise the final decisionmaking power of
the Secretary under the act pertaining to . . . [p]etitions for award of
costs and expenses." 43 C.F.R. § 4.1101(a)(7) (2002). The Secretary,
of course, cannot be aggrieved by her own action. Accordingly, the
Secretary would not be able to petition for judicial review of any
Board decision awarding attorneys’ fees, and thus, would never be
able to challenge the district court’s decision. The district court’s
order, therefore, is a final decision, and thus reviewable.

   The Board found that a showing of relief obtained from OSM or
error in handling the citizen complaint by OSM is an important, if not
          WEST VIRGINIA HIGHLANDS CONSERVANCY v. NORTON                  5
dispositive, factor in determining whether fees should be awarded
under the regulations implementing the SMCRA. Federal courts
"must give substantial deference to an agency’s interpretation of its
own regulations." See, e.g., Thomas Jefferson Univ. v. Shalala, 512
U.S. 504, 512 (1994). Thus, the Board’s interpretation must be given
"controlling weight unless it is plainly erroneous or inconsistent with
the regulations." Id. (internal quotation marks and citation omitted).
Section 1276 requires us to uphold the Board’s factual findings if they
are supported by substantial evidence. 30 U.S.C.A. § 1276(b). "Sub-
stantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion. It is more than a scintilla
but less than a preponderance." N.L.R.B. v. Peninsula Gen. Hosp.
Med. Ctr., 36 F.3d 1262, 1269 (4th Cir. 1994) (internal quotation
marks and citation omitted).

   The regulations implementing the SMCRA provide, in pertinent
part, that "[a]ppropriate costs and expenses including attorneys’ fees
may be awarded . . . [f]rom OSM to any person . . . who initiates or
participates in any proceeding under the Act, and who prevails in
whole or in part, achieving at least some degree of success on the
merits, upon a finding that such person made a substantial contribu-
tion to a full and fair determination of the issues." 43 C.F.R.
§ 4.1294(b) (2002). Under the Board’s interpretation of the regula-
tion, a showing of relief obtained from OSM or error in handling the
citizen complaint by OSM is an important, if not dispositive, factor
in determining whether fees should be awarded. This interpretation is
not plainly erroneous or inconsistent with the regulation.2 Accord-
ingly, we must defer to the Board’s interpretation. Given this interpre-
tation, the Board’s finding that the totality of the circumstances did
not support a fee award for West Virginia Highlands is supported by
substantial evidence in the record.

  2
    We need not and do not address whether there are circumstances
where the petitioner could be awarded attorneys’ fees notwithstanding a
failure to obtain relief from OSM or show any error in OSM’s handling
of its citizens complaint. Regardless of whether this factor is dispositive
or merely very important, the Board’s interpretation is not plainly errone-
ous or inconsistent with the regulations.
6        WEST VIRGINIA HIGHLANDS CONSERVANCY v. NORTON
   For the foregoing reasons, we reverse the district court’s order and
remand with instructions to enter summary judgment for the Secre-
tary.

             REVERSED AND REMANDED WITH INSTRUCTIONS